Title: To James Madison from Hans Rudolph Saabye, 19 August 1808
From: Saabye, Hans Rudolph
To: Madison, James



Triplicate
Sir!
Copenhagen Aug 19. 1808.

My last respects to you of 19 May, by Capn. Fowley & Corlis I hope are duely come to hand.  Since that time, the privateers of this place, and other towns in Denmark have captured some more american vessels, of which I have the honour, to inclose a list, with accounts of what has been done with them.  The greatest part of them have incurred the inconveniencies they meet with, by having false clearances, and by making false declarations of the places they come from.  Cap. Saml. Stedmann commanding the Galen of Boston, with whom this has not been the case, has been acquitted by the prize court, and notwithstanding the still existing general embargo, I have been fortunate enough, to procure for him his Majesty’s gracious permission to depart in ballast for the United States.
He will be the bearer of these respects, and pr enclosed specification I have put on board of his ship a great part of the american sailors now here.  I also take the liberty of inclosing the semi-annual list of the few american ships, passed through the Sound this year.  All navigation is stopped here, except some convoys, which have passed by, under english and swedish protection.
These convoys have sometimes been attacked here and in the Belt, by the danish gunboats, and four english Cutter brigs, besides many merchant men, have been taken.  The stock of colonial produce decreasing, without any fresh supplies the prices are rising very fast.  I am respectfully Gentlemen! Your most obed. Servt.

H. R. Saabye

